DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 10/17/2022 has been received and will be entered.
Claim(s) 1-15 is/are pending.
Claim(s) 1, 5, 10 is/are currently amended.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Design and fabrication of graphene fibers based on intermolecular forces and charge properties in a novel acidic system, RSC Adv. 2016; 6: 100040-100045 (hereinafter “Zhang at __”) in view of: (i) WO 2017-018766 to Oh, et al. (cited by Applicants, B82B1/00, 02-02-2017; US 2017/0306529 to Oh, et al. is relied on as a translation), as understood, the Remarks rely on incorporation of non-rejected Claim 5 into Claim 1. (Remarks of 10/17/2022 at 6). For this reason alone, the rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 2-9 under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Design and fabrication of graphene fibers based on intermolecular forces and charge properties in a novel acidic system, RSC Adv. 2016; 6: 100040-100045 (hereinafter “Zhang at __”) in view of: WO 2017-018766 to Oh, et al. (cited by Applicants, B82B1/00, 02-02-2017; US 2017/0306529 to Oh, et al. is relied on as a translation), and further in view of: (i) US 2015/0111449 to Cruz-Silva, et al. (hereinafter “CS”), the Remarks traverse the rejection of Claim 5, now incorporated into Claim 1. Claim 5 was rejected, stating: “the combination reasonably suggests that as more graphene fiber is made (by virtue of supplying more source solution), more current would be needed to treat this additional graphene fiber.” (Non-Final Office Action dated 6/17/2022 at 5). The Remarks traverse, stating:
As a supply rate of the source solution increases, a value of a current applied to the primary graphene fiber for Joule-heating the primary graphene fiber increases in the Joule-heating of the primary graphene fiber to form the secondary graphene fiber.  

(Remarks of 10/17/2022 at 6) (underlining in original). The Remarks go on, stating “[t]hat is, according to the claimed method, the current value applied to the primary graphene fiber in the Joule heating process can be controlled by the spinning speed of the graphene fiber.” (Remarks of 10/17/2022 at 8) (emphasis in original). The Remarks conclude, stating “[i]n other words, according to the claimed method, there is a correlation between the spinning speed of graphene fibers and the current value of Joule heating.” (Remarks of 10/17/2022 at 8) (underlining in original). 
	In response, what is being argued is not actually required of Claim 1. The words “spinning,” “spinning speed,” etc. do not appear in Claim 1 – or any claim for that matter. Rather, Claim 1 broadly and generically recites “form[ing] a graphene oxide fiber.” The correlation – discussed further below – is between “a supply rate of the source solution” and “a value of a current applied to the primary graphene fiber.” Stated differently, the correlation recited in the claims is between the amount of graphene oxide supplied to a solution and the current supplied, not the rate or speed at which the fiber is spun from the solution – which, again, is not required of the claim. A rejection under the practice set forth in MPEP 2172 appears below to address the statements in the Remarks.
	Furthermore, note that the syntax of former Claim 5 / current Claim 1 is such that it is reciting an optional feature. Claim 1 does not actually require increasing a supply rate of the source solution. Stated differently, Claim 1 does not state “increasing a supply rate of the source solution into a coagulation solution … wherein, as a supply rate of the source solution increases, a value of a current applied … [increases].” Similar statements can be made with respect to the Remarks discussed above, e.g. the claim does not require controlling a spinning speed or controlling a Joule heating process.  
In view of all of this and the manner in which the claim is drafted, the rejection is reasserted as proper. Claim 1 recites forming graphene oxide fiber by virtue of supplying a source solution into a coagulation solution. Ergo, under the condition of “a supply rate of the source solution” being increased, it stands to reason that more graphene oxide fiber is formed. It also stands to reason that for a given amount of fiber, a given current is applied to achieve the desired results. These are the teachings of the Cruz-Silva (CS) reference. See (CS 4: [0047]). Therefore, if more fiber is “Joule heated,” more current would be required.
 

The “matrix” of alleged teachings of the references (Remarks of 10/17/2022 at 8) is noted, however this is incomplete. The rejection was over Zhang, Oh, and Cruz-Silva. The CS reference was not substantively addressed. (Remarks of 10/17/2022 – “Cruz-Silva does not make up for the deficiencies of Zhang and Oh.”). It is assumed the analysis of CS was correct. This piecemeal treatment of the references was not persuasive. The rejection is MAINTAINED, updated to address the amendment. 
	 III. With respect to the rejection of Claim(s) 10-15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0111449 to Cruz-Silva, et al. (hereinafter “CS”), as understood, the traversal relies on amendments, stating “Cruz-Silva does not teach or suggest the claimed feature that ‘a peak value of G-band of the secondary graphene fiber is greater than a peak value of D-band of the secondary fiber.’” (Remark of 10/17/2022 at 10) (emphasis in original). This has been considered, but is not persuasive. CS teaches graphene fibers formed by Joule heating, which reduces the graphene oxide. (CS 4: [0047]). Reduction of the oxygen groups on the graphene oxide suggests more graphitic/sp2 carbon, but more to the point, because of the “peculiar nature” of product-by-process claims, “[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims.” MPEP 2113 II (citations omitted). Here, the claims is broad/generic. It says nothing of how much current is applied, etc., thus it suggests a broad range of graphene fibers. Furthermore, note that the G peak only has to be barely “greater” than the D-band in Claim 10, i.e. this claim reads on what would be construed by one of skill in the art as not especially pure or crystalline. The rejection is MAINTAINED, updated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1-15 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 10/17/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated:
“That is, according to the claimed method, the current value applied to the primary graphene fiber in the Joule heating process can be controlled by the spinning speed of the graphene fiber.” (Remarks of 10/17/2022 at 8) (emphasis added). 
“In other words, according to the claimed method, there is a correlation between the spinning speed of graphene fibers and the current value of Joule heating.” (Remarks of 10/17/2022 at 8) (emphasis added).
and these statements indicates that the invention is different from what is defined in the claim(s) because:
The claims, including Claim 1, does not require that the Joule heating process can be controlled by the spinning speed of the graphene fiber. The claims do not require spinning at all. 
The claims, including Claim 1, do not require a correlation between the spinning speed of graphene fibers and the current value of Joule heating. The claims do not require spinning at all. 
This rejection was based on the practice and authority set forth in MPEP 2172, the contents of which is incorporated herein by reference. Dependent claims not specifically addressed import the issues of the claims from which they depend or otherwise incorporate. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Design and fabrication of graphene fibers based on intermolecular forces and charge properties in a novel acidic system, RSC Adv. 2016; 6: 100040-100045 (hereinafter “Zhang at __”) in view of:
WO 2017-018766 to Oh, et al. (cited by Applicants, B82B1/00, 02-02-2017), and further in view of:
(i) US 2015/0111449 to Cruz-Silva, et al. (hereinafter “CS”). 

US 2017/0306529 to Oh, et al. is relied on as a translation, to which citation is given. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
With respect to Claim 1, this claim requires “preparing a source solution including graphene oxide.” A source solution is prepared. (Zhang at 100041, col. 1 – “to prepare spinning solution”). 
Claim 1 further requires “supplying the source solution into a coagulation solution to form a graphene oxide fiber.” The solution is supplied into a coagulation solution. (Zhang at 100041, col. 1 – “Spinning solution was directly spun into the coagulation bath.”)
Claim 1 further requires “reducing the graphene oxide fiber to form a primary graphene fiber.” Reduction is taught. (Zhang at 100041, col. 2 – “Graphene fibers were prepared by chemical reduction of graphene oxide…”). 
Claim 1 further requires “Joule-heating the primary graphene fiber to form a secondary graphene fiber, wherein the primary graphene fiber is Joule-heated such that amorphous carbon in the primary graphene fiber is crystallized.” Zhang would not appear to teach Joule-heating. This difference does not impart patentability. Oh teaches a method for joule heating carbon nanotube fibers. (Oh 3: [0037], 4: [0046] “Fig. 2”). One would be motivated to joule-heat the fiber to remove amorphous carbon. (Oh 1: [0011]). Alternatively, or additionally, the combination reflects application of known techniques to achieve predictable results. MPEP 2143. 
Claim 1 has been amended to require “wherein, as a supply rate of the source solution increases, a value of a current applied to the primary graphene fiber for Joule-heating the primary graphene fiber increases in the Joule-heating of the primary graphene fiber to form the secondary graphene fiber.” The combination reasonably suggests that as more graphene fiber is made (by virtue of supplying more source solution), more current would be needed to treat this additional graphene fiber. (CS 4: [0047]).
As to Claim 2, to the extent neither Zhang nor Oh develops the relationship between joule heating and reduction of the fiber, CS teaches that joule heating is used to reduce graphene oxide fibers. (CS 4: [0047]). CS teaches a range of conductivity of the fiber, which reasonably suggests a value of current is applied. Id. The combination reflects application of known techniques (joule heating) to achieve predictable results (reduction, removal of amorphous carbon, etc.). 
As to Claim 3, joule-heating causes reduction. (CS 4: [0047]). 
As to Claim 4, the increase in conductivity is reasonably suggested with the removal of impurities, as discussed above. 
As to Claim 5, repeating steps is an obvious expedient to achieve the desired degree of reduction.  (CS 4: [0047]).
As to Claim 6, an elongation percentage is controlled. (Zhang at 100044, col. 1). 
As to Claim 7, a reducing solution is taught. (Zhang at 100041, col. 2). Immersion is reasonably suggested. Id. 
As to Claim 8, a roll-to-roll process is taught. (Oh “Fig. 2,” accompanying text). 
As to Claim 9, the roller is used as an electrode. Id. 

II. Claim(s) 10-15 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0111449 to Cruz-Silva, et al. (hereinafter “CS”).

With respect to Claim 10, this claim requires “a secondary graphene fiber formed by Joule-heating a primary graphene fiber formed by reducing a graphene oxide fiber.” The “formed by joule-heating a primary graphene fiber formed by reducing a graphene oxide fiber” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See MPEP 2113. Here, the claim suggests a reduced graphene fiber. CS teaches a reduced graphene fiber. (CS 4: [0047]). 
Claim 10 further requires “the secondary graphene fiber includes a plurality of graphene sheets agglomerated and extending in one direction.” The graphene sheets are so agglomerated. (CS “Figs.”). 
Claim 10 has been amended to recite “wherein a peak value of G-band of the secondary graphene fiber is greater than a peak value of D-band of the secondary graphene fiber.” CS teaches that the graphene fibers have been subjected to Joule heating. (CS 4: [0047]). As such, it is expected that the “peak value of G-band of the secondary graphene fiber is greater than a peak value of D-band of the secondary graphene fiber” feature is necessarily present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). Note the Patent Office has a lesser burden with product-by-process, owing to their peculiar nature. MPEP 2113. 
As to Claim 11, this claim recites a condition prior to the final condition in a product-by-process claim. Insofar as “crystallinity” is generic – i.e. there is no objective quantification by x-ray diffraction, etc. – whatever crystallinity is taught by CS is interpreted as reading on the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection. 
As to Claim 12, the discussions of Claims 10-11 are relied upon. 
As to Claim 13, this refers to the process. As understood it does not limit the fiber, i.e. no specific conductivity of the final fiber is required of the claim. Whatever is taught by CS is interpreted as reading on this claim. 
As to Claim 14, this is interpreted as limiting the process but not imparting any specific feature to the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection.
As to Claim 15, this is interpreted as limiting the process but not imparting any specific feature to the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection.

III. Claim(s) 10-15 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0111449 to Cruz-Silva, et al. (hereinafter “CS”) in view of:
(i) Wyss, et al., Large-Scale Syntheses of 2D Materials: Flash Joule Heating and Other Methods, Advanced Materials 2022; 34: 2106970 (pp. 1-27) (hereinafter “Wyss at __”) to show a state of fact / scientific trusim.

Wyss is offered to show a scientific truism (Joule heating’s effect on graphene), and as such, it need not antedate the filing date. See MPEP 2124.  
With respect to Claim 10, this claim requires “a secondary graphene fiber formed by Joule-heating a primary graphene fiber formed by reducing a graphene oxide fiber.” The “formed by joule-heating a primary graphene fiber formed by reducing a graphene oxide fiber” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See MPEP 2113. Here, the claim suggests a reduced graphene fiber. CS teaches a reduced graphene fiber. (CS 4: [0047]). 
Claim 10 further requires “the secondary graphene fiber includes a plurality of graphene sheets agglomerated and extending in one direction.” The graphene sheets are so agglomerated. (CS “Figs.”). 
Claim 10 has been amended to recite “wherein a peak value of G-band of the secondary graphene fiber is greater than a peak value of D-band of the secondary graphene fiber.” CS teaches that the graphene fibers have been subjected to Joule heating. (CS 4: [0047]). As such, it is expected that the “peak value of G-band of the secondary graphene fiber is greater than a peak value of D-band of the secondary graphene fiber” feature is necessarily present. To the extent more evidence is needed, Wyss teaches that:
Using Raman spectroscopy, which will be discussed in more detail in Section 2.5, extremely high-quality graphene is demonstrated to be produced using this flash method, as exemplified by extremely low defect concentrations shown by the small D peak, and long-range crystallinity seen by the height and FWHM of the 2D peak.

(Wyss at 12, col. 2). This is the evidence to show inherency. One of ordinary skill in the art would understand that the G peak would be larger for “extremely high-quality graphene.” "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). Note the Patent Office has a lesser burden with product-by-process, owing to their peculiar nature. MPEP 2113. 
As to Claim 11, this claim recites a condition prior to the final condition in a product-by-process claim. Insofar as “crystallinity” is generic – i.e. there is no objective quantification by x-ray diffraction, etc. – whatever crystallinity is taught by CS is interpreted as reading on the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection. 
As to Claim 12, the discussions of Claims 10-11 are relied upon. 
As to Claim 13, this refers to the process. As understood it does not limit the fiber, i.e. no specific conductivity of the final fiber is required of the claim. Whatever is taught by CS is interpreted as reading on this claim. 
As to Claim 14, this is interpreted as limiting the process but not imparting any specific feature to the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection.
As to Claim 15, this is interpreted as limiting the process but not imparting any specific feature to the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736